Citation Nr: 9925129	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a left arm disorder 
acquired as a result of hospitalization and medical treatment 
provided by VA is well grounded.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to March 
1955 and from November 1956 to June 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that found that a claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left arm disorder acquired as a 
result of hospitalization and medical treatment provided by 
VA was not well grounded.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999). 


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The law applicable to the veteran's claim under this 
statutory provision has undergone changes in interpretation 
and substantive changes in recent years.  The veteran's claim 
was filed in 1995, and it is adjudicated under the version of 
38 U.S.C.A. § 1151 extant before the enactment of a statutory 
amendment that, for claims filed after October 1, 1997, 
precludes benefits unless disability results from negligence 
or other fault on the part of VA or as a result of an event 
not reasonably foreseeable.  See VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 1996).  
Thus, as the veteran's claim is to be adjudicated under the 
law in effect prior to October 1997, neither VA fault nor an 
event not reasonably foreseeable is required in order to 
grant this claim.  However, it is required that there be an 
injury or an aggravation of an injury that occurs as the 
result of hospitalization or medical or surgical treatment 
provided under laws administered by VA, and that such injury 
or aggravation be not the result of the veteran's own willful 
misconduct.  See Brown v. Gardner, 513 U.S. 115 (1994).

The RO sent the veteran's file to the Board in June 1999.  
The veteran subsequently provided additional evidence, i.e., 
a newspaper article, directly to the Board.  The veteran has 
not waived the RO's consideration of this evidence.  
Therefore, in accordance with 38 C.F.R. § 20.1304(c), the 
case is returned to the RO for consideration and the issuance 
of a supplemental statement of the case.

The veteran contends that he sustained an injury and/or an 
aggravation of an injury of the left arm as a result of 
surgery performed during a period of VA hospitalization from 
February 10, to February 16, 1978, when he underwent open 
reduction internal fixation of re-fracture of a radial mid 
shaft fracture, left with application of bone graft.  The 
records from this period of hospitalization associated with 
the claims folder appear to be incomplete.  The VA hospital 
summary report and operative report from the 1978 
hospitalization have been associated with the claims file; 
however, it does not appear that the RO has attempted to 
obtain the inpatient treatment records (nursing notes, etc.) 
from that period of hospitalization. 

It further appears that the veteran's complete treatment 
records concerning his left arm disability have not been 
associated with the claims folder.  The left arm fracture was 
initially treated by Dr. Thulen of Littleton, Colorado, and 
at the Swedish Hospital in Englewood, Colorado.  The veteran 
has also reported that he was awarded Social Security 
Administration (SSA) disability benefits due to his left arm 
disability.  In light of the veteran's contentions, these 
medical records might be relevant to the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151. 

Thereafter, the veteran should be afforded a VA examination, 
to include review of his medical records, to determine the 
relationship, if any, of his current left arm disability to 
the prior VA surgery performed in February 1978.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  Obtain all records, nursing notes, 
clinical notes, inpatient treatment 
notes, laboratory test results, consent 
forms, or other medical records 
associated with the February 1978 
hospitalization and surgery from the 
Denver, Colorado, VAMC. 

All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

2.  Request that the veteran provide a 
list of those who have treated him for 
his left arm disorder since his initial 
injury in August 1977.  The veteran is 
advised that he should assist the RO in 
the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).
Request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received from Dr. Thulen of Littleton, 
Colorado, and at the Swedish Hospital in 
Englewood, Colorado, and points out that 
actual treatment records, as opposed to 
summaries, are pertinent.  Any VA records 
showing treatment for a left arm 
disability dated subsequent to the 1978 
hospitalization and surgery are also 
relevant.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claims.  38 CFR 
3.159(c).

3.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  After copies of all treatment records 
have been associated with the claims file 
to the extent possible, afford the 
veteran an appropriate VA examination to 
determine the nature and etiology of any 
current left arm disorder.  Subjective 
complaints and objective findings should 
be legibly recorded in detail.  All 
indicated tests and studies should also 
be conducted.  The claims folder and a 
copy of this remand must be made 
available for review by the medical 
examiner(s) prior to the examination to 
facilitate study of this case.  The 
examiner(s) should indicate in the 
examination report whether the claims 
folder was, in fact, reviewed.  

The examiner(s) should express an opinion 
as to whether the veteran has an 
additional left arm disability which was 
proximately caused or aggravated by any 
medical treatment afforded him by VA in 
February 1978.  If there is no such 
relationship, the examiner should also 
specifically indicate so in the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current left arm 
disorder, the examiner must fully explain 
such relationship.  Is any additional 
left arm disability a necessary 
consequence (those which are certain or 
intended to result) of the February 1978 
surgery, or the continuance of natural 
progress of the injury for which the 
veteran was treated?  It should be 
emphasized to the examining specialist 
that "fault" or "medical negligence" 
is not at issue in this case.

The examiner(s) should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



